In this case it was resolved by the Court:
1. That it is no part of the duty of a recorder to record a warrant of attorney relating to personal estate; and that although that officer may have recorded it, yet such record is not admissible as evidence.
2. That the dockets, from which it appeared, that a judgment had been assigned by an attorney in fact in vacation before the clerk, might be laid before the jury to prove the assignment of *531the judgment, although the warrant of attorney be not produced or proved in any manner — not, however, as conclusive evidence-of the fact.
Note. Ridgely said the record of an alienation bond had been, determined to be admissible as good proof of the bond; which, was not denied by the bar or bench.